In re Robertson, Wilbert; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Caddo, 1st Judicial District Court, Div. “G”, No. 130,808; to the Court of Appeal, Second Circuit, No. 22925-CW.
Denied. Relator may resubmit his petition to this Court if he can establish his claim that his petition to the Second Circuit filed as 22,925-CW was complete by providing a copy of the record in 22,925-CW when he files again. If relator is unable to establish this claim, he should consider filing another petition in the Second Circuit which conforms in every respect to the rules governing the filing of writs set forth in Rule 4 of the Uniform Rules of the Courts of Appeal.